Citation Nr: 0303251	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-18 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right ankle, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for disabilities of the 
left ankle, knees, spine and hands, to include arthritis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to December 
1946.  

This appeal arose from a December 1998 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In October 1999, the veteran testified 
at a personal hearing at the RO.  In April 2002, the RO 
issued a supplemental statement of the case (SSOC), which 
notified him of the continued denial of his claims.  In 
November 2002, the veteran testified before the undersigned 
via a Video Conference hearing.  


FINDINGS OF FACT

1.  The veteran's right ankle fracture residuals are 
manifested by slight limitation of dorsiflexion with full 
plantar flexion, no swelling, no tenderness to palpation and 
minimal degenerative joint changes.

2.  The veteran does not suffer from disabilities of the left 
ankle, knees, spine or hands which began in service or which 
can be attributed to a service-connected disorder, nor does 
he suffer from arthritis that was present to a compensable 
degree within one year of his separation.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
residuals of a right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1); Part 4, including 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Diagnostic Codes (DC) 5003, 5010, 
5270, 5271 (2002).

2.  Disabilities of the left ankle, knees, spine and hands 
were not incurred in or aggravated by service, may not be 
presumed to have been so incurred, and are not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(b) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has argued that he should be assigned a greater 
degree of disability for his service-connected right ankle 
fracture residuals.  He has stated that this ankle is painful 
and weak.  Therefore, he believes that a higher disability 
evaluation is warranted.  He has also argued that service 
connection should be awarded to his left ankle, knees, spine 
and hands.  He stated that he had injured these areas at the 
time of the injury to the right ankle in service.  In the 
alternative, he has argued that his altered gait resulted in 
the development of arthritis in these areas and should be 
service-connected as related to a service-connected disorder.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.




Factual background

Increased evaluation, right ankle

The veteran was service-connected for the residuals of right 
ankle fracture by a rating action issued in August 1997.  The 
November 1946 separation examination noted that he had 
fractured his ankle in September 1945.

VA afforded the veteran an examination in October 1998.  He 
complained of weakness and occasional swelling.  There was no 
heat, but he stated that it was stiff and would fatigue 
easily.  There was no edema, effusion, redness, heat, 
abnormal movement or guarding on movement of the right ankle 
upon examination.  Dorsiflexion was to 15 degrees; plantar 
flexion was to 35 degrees; eversion was to 15 degrees; and 
inversion was to 30 degrees.  There was no pain upon 
movement.  An x-ray was normal.  

The veteran testified at a personal hearing in November 1999.  
He stated that he had pain and occasional swelling.  He noted 
that he had walked with a limp ever since service and he felt 
that his ankle was weak.  He stated that the ankle had given 
way on several occasions in the past, resulting in multiple 
falls.  

A VA record from November 2000 noted that the veteran had 
been given a cane.  A private examiner noted there was no 
swelling or discoloration of the ankle and he displayed 
intact tendon function.  An x-ray showed no significant 
arthritis; the joint space was described as well maintained.

The veteran was examined by VA in March 2002.  He stated that 
he suffered from pain, which was worse in cold weather.  The 
examination noted that the right ankle measured 28.5 cm (the 
left was 27 cm).  There was no swelling and the Drawer test 
was negative.  He had full plantar flexion; full eversion and 
inversion; and dorsiflexion to 15 degrees.  There was no 
joint hypertrophy and no tenderness to palpation.  The x-ray 
revealed minimal degenerative changes.  The diagnosis was 
history of right ankle fracture.

The veteran testified at a Video Conference hearing before 
the undersigned in November 2002.  He stated his belief that 
his ankle would swell on use, and was weak and unstable.  He 
indicated that it felt fatigued at the end of the day and 
that he had a loss of function over time.  He further 
indicated that he fell once to twice a week.


Service connection left ankle, knees, spine, hands

The veteran's service medical records were not available; 
however, the separation examination conducted in November 
1946, while noting the history of a fractured right ankle, 
referred to no other musculoskeletal injuries.  The objective 
examination was within normal limits.

The earliest record of degenerative arthritis is found in an 
August 1987 x-ray report, which noted moderate disease in the 
right knee and moderate to severe disease in the left knee.  

A VA examination conducted in October 1998 diagnosed 
osteoarthritis of both knees.  At the time of this 
examination, the veteran had stated that his arthritis was 
secondary to his history of falling due to weakness of the 
service-connected right ankle.  

The veteran was examined by a private physician in September 
1999.  He stated to the examiner that his service-connected 
right ankle had caused him to fall, resulting in the 
development of arthritis of the knees and back.  After 
examining the veteran, the examiner stated "[a]s far as his 
knees are concerned, he has in-stage arthritis, but I feel 
that this is not necessarily related to his ankle fracture.  
I think these are independent events from one another."

The veteran testified at a personal hearing at the RO in 
November 1999.  He stated that he had had joint pain for 
several years, noting that his knee pain had begun about 15 
to 20 years before.  He stated that he had arthritis in the 
1960's, at which time his physician had told him that it was 
related to an altered gait.  A chiropractor had told him the 
same thing.  However, he stated that he could not get these 
records, as they were no longer available.  While he stated 
that he had received VA treatment in the 1970's, there were 
no records available prior to 1989.

The veteran was afforded a VA examination in March 2002.  The 
veteran again stated that his falls, which had been caused by 
his right ankle, had caused him to develop arthritis in other 
joints.  After examining the veteran, he was diagnosed with a 
left ankle condition, with a normal x-ray; degenerative disc 
disease (DDD) of the lumbosacral spine, degenerative joint 
disease (DJD) of the knees; DJD of the cervical spine; and 
DDD of the hands.  The examiner then stated

As noted by x-ray, there is minimal degenerative 
joint disease of the right ankle and an essentially 
normal left ankle x-ray.  While the patient has 
significant arthritis in multiple joints and severe 
degenerative disc disease of the spine, the 
pathology in the right ankle does not suggest that 
these degenerative changes in other joints are 
result of the right ankle.  The medical records do 
not indicate that the patient has had falls 
resulting in acute fracture or trauma to other 
joints, and falls would not result in the 
degenerative changes as noted by x-ray and by exam.

Multiple medical problems in the elderly can cause 
falls including severe DJD.  This patient takes 
Antivert and appears to have been treated at some 
point for dizziness.  It is most likely that his 
dizziness has been the cause of falling by his 
history and not any service-connected right ankle 
problem.  Other degenerative joint disease is 
likely age related.

The veteran testified at a Video Conference hearing before 
the undersigned in November 2002.  It was argued that he had 
injured his knees, left ankle, back and hands at the time 
that he had fractured his right ankle in service.  

Relevant laws and regulations

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West Supp. 2002) (VCAA) was 
signed into law.  This enhanced the notification and 
assistance duties of VA towards claimants.  In the instant 
case, these duties have been met.  In April 2002, the veteran 
was sent a SSOC which included the post-VCAA statutes and 
regulations.  These informed the veteran of what evidence and 
information would be obtained by VA and what information and 
evidence had to be provided by the veteran in order to 
substantiate.  The previous SOC (September 1999) and a 
previous SSOC (November 1999), as well as the April document, 
described what evidence and regulations had been relied upon 
in determining his claims, and also provided an explanation 
as to why that evidence had not substantiated his claim.  

Thus, the veteran has been informed of the evidence and 
information necessary to substantiate his claims.  He has 
been notified of what information and evidence was being 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

Increased evaluation, right ankle

According to the applicable criteria, arthritis, due to 
trauma, substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. Part 4, DC 5010 (2002).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DCs, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion a 10 percent evaluation is assigned with 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  A 20 percent evaluation requires 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. Part 4, DC 5003 (2002).

Moderate limitation of motion of an ankle joint warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. Part 4, DC 5271 (2002)  A 30 
percent evaluation requires ankylosis of the ankle in plantar 
flexion, between 30 and 40 degrees or in dorsiflexion, 
between 0 and 10 degrees.  38 C.F.R. Part 4, DC 5270 (2002).

After reviewing the evidence of record, it is found that an 
evaluation greater than 10 percent is not warranted.  There 
is no evidence that the veteran suffers from marked 
limitation of motion of the right ankle.  The VA examination 
conducted in March 2002 noted full plantar flexion, inversion 
and eversion.  Dorsiflexion was to 15 degrees.  Normal range 
of motion of an ankle consists of 0 to 45 degrees of plantar 
flexion and 0 to 20 degrees of dorsiflexion.  See 38 C.F.R. 
§ 4.71a, Plate II (2002).  All of the veteran's motions of 
the ankle are normal, save of a lack of 5 degrees of 
dorsiflexion.  This does not reflect marked limitation of 
motion, thus not warranting the award of a 20 percent 
evaluation under DC 5271.  Nor is there any evidence that the 
ankle is ankylosed in plantar flexion, between 30 and 40 
degrees or in dorsiflexion, between 0 and 10 degrees.  
Therefore, an evaluation of 30 percent pursuant to DC 5270 is 
also not warranted.  Therefore, it is found that a schedular 
evaluation in excess of 10 percent is not warranted at this 
time.

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2002), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO found that referral for consideration of 
an extraschedular evaluation was not warranted when it 
adjudicated this case in December 1998.  The Board agrees.  
There is no indication in the record that the veteran has 
been hospitalized for the treatment of his right ankle.  Nor 
is there any indication that there has been interference with 
employment beyond that contemplated by the schedular 
standards.  Therefore, it is found that referral for 
consideration of an increased evaluation on an extraschedular 
basis is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the residuals of a right ankle fracture.


Service connection, left ankle, knees, spine and hands

After a careful review of the evidence of record, it is found 
that entitlement to service connection for disabilities, to 
include arthritis, of the left ankle, knees, spine and hands 
is not warranted.  The veteran has alleged that these areas 
were injured at the same time that he had injured his right 
ankle in service.  However, while the service medical records 
are no longer available, the November 1946 separation 
examination, which does refer to the right ankle, made no 
mention of any injury to any other joints.  Moreover, the 
musculoskeletal examination was negative.  Therefore, it 
cannot be found that disabilities of these areas were 
incurred in or aggravated by service.  Nor is there any 
indication that arthritis was present to a compensable degree 
within one year of his separation from service.  The first 
objective notation of this disorder was an x-ray report from 
1987, some 41 years after separation.  Therefore, service 
connection on a presumptive basis cannot be awarded.

The veteran has also argued that his right ankle disorder has 
caused him to fall, thus resulting in the development of 
arthritis of the left ankle, knees, spine and hands.  
However, the evidence of record does not support such a 
conclusion.  A private examiner in September 1999 had stated 
that the multiple joint arthritis was not related to the 
right ankle fracture residuals.  The VA examiner in March 
2002 indicated that the pathology of the multiple joint 
arthritis was not consistent with being caused by the right 
ankle.  There was no indication in the medical records that 
the veteran had suffered any joint injuries due to falls; 
moreover, any falls that had occurred would not have resulted 
in the development of the degenerative changes noted on the 
examination.  The examiner noted that the veteran had been 
treated for dizziness and that this was the likely cause of 
any reported falls.  Finally, it was opined that his 
degenerative changes were most likely age-related.  The Board 
appreciates the veteran's belief that his multiple joint 
arthritis is related to his service-connected right ankle 
fracture residuals.  However, he is not competent, as a 
layperson, to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for disabilities, to include arthritis, of the 
left ankle, knees, spine and hands.


ORDER

An increased evaluation for the right ankle fracture 
residuals is denied.

Service connection for disabilities of the left ankle, knees, 
spine and hands, to include arthritis, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

